Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 1 of 14 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                        1:19-cv-01459

Leslie Bowman, Angela Cosgrove,
individually and on behalf of all others
similarly situated
                                    Plaintiffs

                     - against -                                      Complaint

Claire’s Stores, Inc.
                                    Defendant


          Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


          1.     Claire’s Stores, Inc. (“defendant”) manufactures, imports, packages, distributes,

labels and sells cosmetic products including eye shadows, compact powders and contour palettes

under the “Claire’s” brand (the “Products”).

          2.     The Products are sold from defendant’s brick-and-mortar retail stores across the

United States and available from defendant’s website1.

          3.     Defendant is one of the “world’s leading specialty retailers of fashionable jewelry

and accessories for young women, teens, tweens and kids”2 although its customers include persons

outside of this target demographic.



1
    www.claires.com
2
    http://www.clairestores.com/company-profile/company-overview
                                                       1
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 2 of 14 PageID #: 2



          4.     Defendant has almost one billion female customers worldwide who rely on it for

obtaining cosmetic and aesthetic-enhancement products.

          5.     Recent testing conducted by the Occupational Safety and Health Administration

(“OSHA”), an agency of the federal government, and AMA Analytical Services, Inc., has revealed

that from at least 2016 to 2019, the Products sold to plaintiffs and consumers contained asbestos.

          6.     The images below are some of the Product types where asbestos was found.




          7.     Asbestos is a mineral present near talc mines and unless mining sites are selected

carefully and the talc ore adequately purified, “the talc may be contaminated with asbestos.”3


3
    https://www.fda.gov/Cosmetics/ComplianceEnforcement/RecallsAlerts/ucm632681.htm
                                                      2
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 3 of 14 PageID #: 3



        8.     Numerous official health and scientific bodies, including the Food and Drug

Administration (“FDA”) have confirmed asbestos “is a known carcinogen and its health risks are

well-documented.”

        9.     According to Wikipedia, “All types of asbestos fibers are known to cause serious

health hazards in humans.”4

        10.    The Asbestos Network concluded that there is no such thing as a “safe amount” of

asbestos exposure because “all asbestos exposures should be deemed as potentially harmful.”5

        11.    This exposure increases the risk of developing fatal and debilitating illnesses and

diseases including mesothelioma and asbestosis.

        12.    The presence of asbestos in the Products is especially dangerous and harmful because

the Products are applied to the body and may be inhaled, absorbed, or ingested during normal and

anticipated use and application.

        13.    In marketing and distributing the Products, defendant affirmatively and impliedly

represented they were suitable for ordinary use as cosmetics – the enhancement and modification

of physical appearance or structure.

        14.    Defendant distributed the Products despite the presence of asbestos, and being aware

of the harm caused by potential exposure and knowing they were not free from asbestos.

        15.    Nowhere on the Products did defendant disclose the possible presence of asbestos.

        16.    The ingredient list in the Products did not include asbestos

        17.    Defendant failed to adequately audit, monitor and inspect the importing,



4
  https://en.wikipedia.org/wiki/Asbestos
5
 https://www.asbestosnetwork.com/blog/2017/09/how-much-asbestos-exposure-is-harmful-there-is-no-safe-
amount.shtml
                                                     3
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 4 of 14 PageID #: 4



manufacturing and/or packaging of the Products and permitted them to reach the end-consumer

while containing asbestos, which is extremely dangerous and potentially lethal.

          18.    Defendant knew, or should have known, that the ordinary and customary use of the

Products, as cosmetics, would result in ingestion, inhalation and absorption of the asbestos present

therein.

          19.    Though defendant has initiated a recall, this recall only covers one stock keeping unit

(SKU) and single lots for the eye shadows, compact powders and contour palettes.6

          20.    Defendant’s voluntary recall is fraught with complexity and hurdles and fails to

compensate plaintiffs and class members for their damages and necessity of future diagnostic

screening.

          21.    Plaintiff and other members of Class have been improperly exposed to a known

hazardous substance, have been sold a product not fit for its intended purpose, and would not have

purchased the Products had they known all of the facts.

          22.    Due to such presence of and exposure to asbestos, plaintiffs and class members are

at an increased risk of asbestos-related harm and will require advanced diagnostic screening, at

significant cost and expenditure.

          23.    Plaintiffs have suffered economic injury resulting from the purchase of a hazardous,

defective and dangerous items and costs for diagnostic screening required to mitigate and prevent

the harm caused by exposure to asbestos.

          24.    The Products contain other representations which are misleading and deceptive.




6
    https://www.fda.gov/Safety/Recalls/ucm633237.htm
                                                       4
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 5 of 14 PageID #: 5



        25.    Excluding tax, the Products cost no less than $0.29, a premium price compared to

other similar products which do not contain asbestos.

                                       Jurisdiction and Venue


        26.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        27.    Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        28.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        29.    Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        30.    A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        31.    Plaintiff Bowman is a citizen of Queens County, New York who purchased the

Products within this district and/or state.

        32.    Plaintiff Cosgrove is a citizen of Broward County, Florida who purchased the

Products within this district and/or state.

        33.    John and Jane Doe plaintiffs are citizens of the other 48 states.

        34.    Defendant is a Florida corporation with a principal place of business in Hoffman

Estates, Illinois.

        35.    During the class period, plaintiffs purchased one or more Products for personal use,

for no less than $.29 per product, excluding tax, within their respective districts and/or states.

                                                   5
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 6 of 14 PageID #: 6



        36.      Plaintiffs paid this premium because prior to purchase, plaintiffs saw and relied on

the misleading representations and expected the Products would not contain asbestos.

        37.      Plaintiffs would purchase the Products again if there were assurances that the

Products’ have been independently verified and authenticated to be free of asbestos.

                                            Class Allegations


        38.      The classes consist of all consumers in the fifty (50) states, including sub-classes

comprised of persons in New York and Florida, who purchased any Products during the statutes

of limitation.

        39.      A class action is superior to other methods for fair and efficient adjudication.

        40.      The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

        41.      Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers as to the absence of the carcinogen

asbestos and if plaintiffs and class members are entitled to damages.

        42.      Plaintiffs’ claims and the basis for relief are typical to other members because all

were subjected to the same representations.

        43.      Plaintiffs’ are an adequate representative because his/her/their interests do not

conflict with other members.

        44.      No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        45.      Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.
                                                    6
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 7 of 14 PageID #: 7



       46.     Plaintiffs’ counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       47.     Plaintiffs seek class-wide injunctive relief because the practices continue.

               New York General Business Law (“GBL”) §§ 349 & 350, Florida Deceptive and
                           Unfair Trade Practices, Act, § 501.201 (“FDUTP”)
                     and Consumer Protection Statutes of Other States and Territories

       48.     Plaintiffs and John and Jane Doe plaintiffs, representing the forty-eight (48) other

states where they reside and purchased the Products, incorporate by reference all preceding

paragraphs and assert causes of action under the consumer protection statutes of all fifty (50) states.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;

   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.

       seq.;

   c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;

   d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair

       Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;

   e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;

   f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

   g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;

   h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;

   i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;

   j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;

   k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and

       Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;


                                                  7
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 8 of 14 PageID #: 8



  l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;

  m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;

  n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;

  o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the

     Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;

  p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§

     51:1401, et. seq.;

  q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform

     Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;

  r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;

  s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;

  t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and

     Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;

  u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;

  v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;

  w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,

     et. seq.;

  x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska

     Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;

  y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;

  z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;

  aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;

                                             8
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 9 of 14 PageID #: 9



   bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;

   cc. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;

   dd. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;

   ee. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;

   ff. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);

   gg. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-

       13.1-1 et. seq.;

   hh. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;

   ii. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified

       Laws §§ 37 24 1, et. seq.;

   jj. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;

   kk. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;

   ll. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;

   mm. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101,

       et. seq.;

   nn. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


       49.    Defendant’s representations and omissions are false, unfair, deceptive and

misleading and are not unique to the parties and have a broader impact on the public.

       50.    Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       51.    Plaintiff desired to purchase products which were as described by defendant and

expected by reasonable consumers, to not contain or expose them to asbestos, given the product
                                                9
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 10 of 14 PageID #: 10



 type.

         52.   The representations and omissions were relied on by plaintiff and class members,

 who paid more than they would have, causing damages.

                                Negligence and Negligent Misrepresentation

         53.   Plaintiffs incorporates by references all preceding paragraphs.

         54.   Defendant misrepresented the Products’ composition by failing to disclose the

 presence of asbestos.

         55.   Defendant had a duty to exercise reasonable care in the production, design,

 manufacture, sale and/or distribution of the Products

         56.   Defendant had a duty to assure that the Products did not contain asbestos and to warn

 consumers they did contain asbestos.

         57.   Defendant failed to act expeditiously and on its own volition to institute the

 appropriate voluntary recalls and confiscation, upon first being notified by any of its internal

 auditing that the Products contained asbestos.

         58.   Defendant’s duty is based on its purported position as a self-designated learned

 intermediary in the cosmetics retail industry, which has held itself out as having special knowledge

 in the production, distribution and sale of the product type.

         59.   Defendant negligently misrepresented and/or negligently omitted material facts.

         60.   Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

 omissions, which served to induce and did induce, the purchase of the Products.

         61.   Plaintiff and class members would not have purchased the Products, and/or paid as

 much if the true facts had been known, thereby suffering damages.

                                                  10
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 11 of 14 PageID #: 11



                Breach of Express Warranty and Implied Warranty of Merchantability


        62.     Plaintiff incorporates by references all preceding paragraphs.

        63.     Defendant manufactures, packages, distributes and sells Products which purport to

 be safe for their ordinary use, application and merchantable.

        64.     The sale of the Products warrants to consumers that they will not contain harmful

 substances like asbestos, because no reasonable consumer would purchase such a product.

        65.     Defendant warranted the absence of asbestos to plaintiffs and class members, by

 failing to disclose the presence or potentiality of presence, on the Products, when this was not

 truthful and was misleading.

        66.     The Products did not conform to their affirmations of fact and promises, wholly due

 to defendant’s actions.

        67.     Plaintiff and class members relied on defendant’s claims, paying more than they

 would have.

                                                Fraud


        68.     Plaintiff incorporates by references all preceding paragraphs.

        69.     Defendant’s purpose was to mislead consumers who seek cosmetic products that will

 be safe for their ordinary use and that adequate manufacturing methods will be used to prevent the

 presence of asbestos.

        70.     Defendant’s intent was to secure economic advantage in the marketplace against

 competitors.

        71.     Plaintiff and class members observed and relied on defendant’s claims, causing them


                                                  11
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 12 of 14 PageID #: 12



 to pay more than they would have, and would not have paid any amount therefor, entitling them

 to damages.

                                            Unjust Enrichment

        72.    Plaintiff incorporates by references all preceding paragraphs.

        73.    Defendant obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of plaintiff and class members,

 who seek restitution and disgorgement of inequitably obtained profits.

                                  Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

        practices to comply with the law;

    3. Requiring defendant to implement safety and monitoring systems such as third-party

        laboratory testing of all products for no fewer than two years;

    4. Requiring defendant to inform all persons who purchased the Products, based upon

        purchase documents contained exclusively in defendant’s records, of the availability of

        diagnostic screening and issuance of full monetary refund in lieu of store credit or

        exchange;

    5. Requiring defendant to disclose all suppliers or supply-chain participants, subject to the

        Court’s Protective Orders;


                                                 12
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 13 of 14 PageID #: 13



    6. Requiring defendant to cease and desist from their current recall and instead to implement

       a full recall with reasonable procedures that allow Plaintiffs and class members to more

       easily participate in the recall to obtain a full refund and diagnostic screening;

    7. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law, GBL, FDUTP and other statutory claims;

    8. Awarding costs and expenses, including reasonable fees for plaintiffs’ attorneys and

       experts; and

    9. Such other and further relief as the Court deems just and proper.

 Dated: March 13, 2019
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan (SS-8533)
                                                                 505 Northern Blvd., Suite 311
                                                                 Great Neck, NY 11021
                                                                 (516) 303-0552
                                                                 spencer@spencersheehan.com


                                                                 Joshua Levin-Epstein
                                                                 New York, NY 10119




                                                 13
Case 1:19-cv-01459-DLI-SMG Document 1 Filed 03/13/19 Page 14 of 14 PageID #: 14




 1:19-cv-01459
 United States District Court
 Eastern District of New York

 Leslie Bowman, Angela Cosgrove, individually and on behalf of all others similarly situated


                                        Plaintiff


          - against -


 Claire’s Stores, Inc.

                                         Defendant




                                       Complaint


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: March 13, 2019
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
